DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 7 are objected to because of the following informalities:  
“Filer” in line 2 should read “filler”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2009/0004829 to Saiki et al. cited in Information Disclosure Statement filed 24 June 2020 (herein Saiki) in view of U.S. Pre-grant Publication 2008/0206544 to Kim et al. cited in Information Disclosure Statement filed 24 June 2020 (herein Kim).
Regarding claim 1, Saiki teaches an adhesive sheet having an adhesive layer (abstract) used in die-bonding a semiconductor device (paragraph 0002).  Saiki teaches that the adhesive layer is made from an adhesive composition comprising an acrylic copolymer corresponding to the (meth)acrylate-based resin recited in the instant claims, an epoxy thermosetting resin corresponding to the epoxy resin recited in the instant claims, and a thermosetting agent corresponding to the curing agent including a 
Saiki is silent as to there being a second adhesive layer containing a magnetic filler.
Kim teaches an adhesive tape for electronic products having a first adhesive layer and a second adhesive layer (abstract) wherein the first adhesive layer contains a heat conductive filler (paragraph 0011) and the second adhesive layer contains a filler giving an electromagnetic wave shielding or absorbing property to the adhesive tape (paragraph 0012).  Kim teaches that suitable heat conductive fillers include boron nitride, alumina (Al2O3), and silicon carbide (paragraph 0057).  Kim also teaches that suitable electromagnetic wave absorbing fillers include magnetic alloys, carbonyl-iron powder, iron-silicide, iron nickel alloys, and aluminum-silicon-iron alloys (paragraph 0059).  Kim teaches that the fillers are present at 10 to 200 parts by weight per 100 parts by weight of adhesive resin (paragraph 0061) and that the ratio of the thickness of the first adhesive layer to the second adhesive layer is 1:1 to 2.5:1 (paragraph 0065).  Kim teaches that (paragraphs 0100-0105).  Examiner notes that the adhesive layer of Saiki corresponds to the first adhesive layer of Kim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive sheet of Saiki to include a second layer including electromagnetic wave absorbing fillers as taught by Kim because it would confer electromagnetic wave 
Regarding claims 3 and 9, Saiki and Kim teach all the limitations of claim 1 as discussed above.
As discussed above, Saiki teaches that the acrylic copolymer comprises from 20 to 95 wt% of a structural unit derived from benzyl(meth)acrylate (paragraph 0040).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 4, Saiki and Kim teach all the limitations of claim 1 as discussed above.
As discussed above, Saiki teaches that the adhesive composition can include a filler such as alumina, silicon carbide, and boron nitride (paragraphs 0104-0105).
Regarding claim 5, Saiki and Kim teach all the limitations of claim 1 as discussed above.
Saiki teaches that the fillers discussed above are present at 0 to 80 wt% (paragraph 0108).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 6 and 7, Saiki and Kim teach all the limitations of claim 1 as discussed above.
As discussed above, Saiki as modified according to Kim contains a second adhesive layer containing filler such as magnetic alloys, carbonyl-iron powder, iron-silicide, iron nickel alloys, and aluminum-silicon-iron alloys (paragraph 0059) at 10 to 200 parts by weight per 100 parts by weight of adhesive resin (paragraph 0061).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 8, Saiki and Kim teach all the limitations of claim 1 as discussed above.
Saiki teaches that the epoxy resin is present at 3 to 1,000 parts by weight per 100 parts by weight of the acrylic copolymer (paragraph 0056) and the thermosetting agent is present at 1 to 200 parts by weight of the epoxy thermosetting resin (paragraph 0061).  Combining these amounts gives a ratio of acrylic copolymer to acrylic copolymer, epoxy resin, and thermosetting agent that overlaps the 
Regarding claim 10, Saiki and Kim teach all the limitations of claim 1 as discussed above.
The benzyl (meth)acrylate taught by Saiki (paragraph 0038) meets the claimed limitations.
Regarding claim 16, Saiki and Kim teach all the limitations of claim 1 as discussed above.
Saiki teaches that the acrylic copolymer has a molecular weight of 100,000 to 1,500,000 (paragraph 0053).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2009/0004829 to Saiki et al. cited in Information Disclosure Statement filed 24 June 2020 (herein Saiki) in view of U.S. Pre-grant Publication 2008/0206544 to Kim et al. cited in Information Disclosure Statement filed 24 June 2020 (herein Kim ‘544) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2016/0336290 to Kim et al. cited in Information Disclosure Statement filed 24 June 2020 (herein Kim ‘290).
Regarding claims 11 and 12, Saiki and Kim ‘544 teach all the limitations of claim 1 as discussed above.
Saiki is silent as to the softening point of the thermosetting agent and the thermosetting agent being a bisphenol A novolac resin or a biphenyl novolac resin.
Kim ‘290 teaches an adhesive film for semiconductors containing an adhesive resin composition comprising a (meth)acrylate-based resin, an epoxy resin, and a phenol resin (abstract).  Kim ‘290 teaches that the phenol resin has a softening point of 105°C to 150°C (paragraph 0045) and that suitable phenol resins include bisphenol A novolac resin or a biphenyl novolac resin (paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosetting agent of Saiki to have the softening point taught by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosetting agent of Saiki to be the bisphenol A novolac resin or a biphenyl novolac resin taught by Kim ‘290 because they are recognized in the art as being suitable for the intended purpose.  See MPEP 2144.07.
Regarding claim 13, Saiki and Kim ‘544 teach all the limitations of claim 1 as discussed above.
Saiki is silent as to the softening point of the epoxy resin.
Kim ‘290 teaches an adhesive film for semiconductors containing an adhesive resin composition comprising a (meth)acrylate-based resin, an epoxy resin, and a phenol resin (abstract).  Kim ‘290 teaches that the epoxy resin has a softening point of more than 70°C (paragraph 0043).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin of Saiki to have the softening point of Kim ‘290 because it ensures sufficient modulus at high temperatures and adhesion strength (paragraph 0044).
Regarding claim 15, Saiki, Kim ‘544, and Kim ‘290 teach all the limitations of claim 13 as discussed above.
Saiki teaches that the adhesive layer has a thickness of 1 to 500 µm (paragraph 0123).  If one of ordinary skill in the art were to follow the teachings of Kim regarding the relative thickness of the two layers, that the ratio of the thickness of the first adhesive layer to the second adhesive layer is 1:1 to 2.5:1 (paragraph 0065), one of ordinary skill in the art would divide the total thickness taught by Saiki according to the ratios taught by Kim and arrive at individual layer thicknesses that overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2009/0004829 to Saiki et al. cited in Information Disclosure Statement filed 24 June 2020 (herein Saiki) in view of U.S. Pre-grant Publication 2008/0206544 to Kim et al. cited in Information Disclosure Statement filed 24 June 2020 (herein Kim ‘544) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2016/0040045 to Morita et al. (herein Morita).
Regarding claim 14, Saiki and Kim teach all the limitations of claim 1 as discussed above.
Saiki is silent as to the epoxy equivalent weight of the epoxy resin.
Morita teaches an adhesive film comprising an epoxy resin, a phenol resin, and an elastomer (abstract) for use with a semiconductor device (paragraph 0001) wherein the elastomer is an acrylic resin (paragraph 0049).  Morita teaches that the epoxy resin has an epoxy equivalent weight of 100 to 600 g/eg (paragraph 0041).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy resin of Saiki to have the epoxy equivalent weight as taught by Morita because it ensures thermal reliability (paragraph 0041).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783